Citation Nr: 1646944	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  14-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard from March 1978 to February 1990, with a period of active duty for training from July 1978 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appellant testified at a June 2015 RO hearing before a Decision Review Officer.  A transcript of that hearing is associated with the claim file.

Although the RO certified to the Board for appeal three issue of service connection for back, bilateral knee and stomach conditions in October 2015, the record includes a VA Form 9 (Appeal to the Board) predating the RO's certification, wherein the appellant indicated that he is only appealing the issue of service connection for back condition.  Thus, the claims of service connection for bilateral knee and stomach conditions are not on appeal before the Board.

In correspondence dated October 2016, the appellant indicated that he wishes to represent himself in the appeal.  The Board accordingly proceeds with the present adjudication with the appellant pro se, or unrepresented.


FINDING OF FACT

The appellant's current back disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in August 2010 satisfied the duty to notify provisions with respect to the service connection, and notified the appellant of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

In addition, the duty to assist the appellant has been satisfied in this case.  The RO has obtained the appellant's Army National Guard service treatment and personnel records and post-service VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, the appellant was provided a VA examination in August 2012 in connection with his claim for a back disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The August 2012 VA examination was based upon a complete review of the Veteran's claims file, clinical examination of the Appellant and with consideration of the Appellant's statements, and the VA examiner provided a written rationale for the conclusion reached.  Consequently, the Board concludes that this examination is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Under 38 C.F.R. § 3.103(c)(2) (2015), the Decision Review Officer (DRO) who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's RO hearing, the Appellant was assisted at the hearing by an accredited representative from the State Veterans Affairs Commission.  The representative and the DRO solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the onset of the Appellant's symptoms and any relationship between his current back disability and service.  The hearing focused on the evidence necessary to substantiate the Appellant's claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Appellant or the representative.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Appellant contends that he has a back disability related to service.  The Appellant testified at the June 2015 RO hearing that during basic training in 1978, about the fourth week of his training, he injured his back after he jumped into a fox hole with all his gear on while running and performing fox hole drills.  He stated he did not report anything about this because going to sick call was frowned upon and he was afraid of being kicking out of the military.  He testified that he continued to experience occasional back pain since that time and into his advanced infantry training (AIT).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 10(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Thus, regarding the Appellant's National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or for an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.

Service treatment records show that on physical examination in October 1978, the Appellant reported a history of "recurrent back pain-AIT."  The examining physician found that the Appellant was qualified for retention purposes.  In July 1984, the Appellant was seen for a complaint of lower back pain from lifting.  It was also noted that he complained of lower back pain secondary to "a fall last night."  Service treatment records dated June 1985 also show the Appellant was seen for back pain possibly related to lifting.  There was tenderness on the paraspinal muscle.  The assessments were paraspinal muscle strain and the Appellant was temporarily placed on light duty.  On physical examination in January 1987, the Appellant denied recurrent back pain on the Report of Medical History.

After separation from service, VA treatment records dated from November 2012 show complaints of, and treatments for, chronic low back pain, which the Appellant reported began during military service, related to training, i.e. jumping in fox holes, crawling, and marching with backpacks. 

During an August 2012 VA examination, the Appellant reported that he sustained injury to the lower back while jumping in a fox hole in 1978 during training.  He stated that he did not receive any medical attention and pain gradually resolved.  Currently, he had occasional pain in the lower back, which was usually related to activity.  He reported no other injuries to the back.  Diagnostic studies of the thoracolumbar spine did not show arthritis.  The examiner opined that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In support of this opinion, the examiner provided the following rationale:

[The Appellant] appears to have sustained a lumbar strain which is a limited condition which resolved.  He currently has a normal exam with complaints suggestive of some early degenerative disease.  This would be unrelated to his service injury and is a multifactorial condition with a genetic component.

Based on a thorough review of the evidence of record, the Board finds that a preponderance of the evidence is against a grant of service connection for a back disability.

The medical evidence of record shows complaints of chronic low back pain and the August 2012 VA examiner stated that although the Veteran had a normal examination, his complaints were suggestive of early degenerative disease.  Thus, the Board assumes that that the Appellant currently has early degenerative disease of the lumbar spine.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, despite the documentation of back treatment in service, the evidence does not support a finding that there is a nexus between the Appellant's current back pathology and the back complaints in service.  In this regard, there has been no clinical finding that the Appellant's currently diagnosed early degenerative disease of the lumbar spine represents residuals from the back complaints in service or the claimed in-service injury in 1978, in light of the August 2012 VA examiner's findings and opinion. 

To that effect, the August 2012 VA examiner opined that it is less likely than not that the Appellant's current low back pathology stems from the claimed in-service injury, event, or illness.  In reaching this conclusion, the examiner considered the Appellant's complaints of back pain in October 1978, July 1984, and June 1985, and paraspinal muscle strain in June 1985, as noted in service treatment records.  However, the examiner noted that the Appellant sustained a limited condition of lumbar strain, which resolved.  After reviewing the complete record, the examiner concluded that the Appellant's current back disability is unrelated to his in-service injury; rather, it was considered a multifactorial condition with a genetic component.

The Board finds that the medical opinion provided by the August 2012 examiner is based on a thorough review of the record and the history reported by the Appellant, and is supported by an adequate rationale, and therefore the Board attaches significant probative value to the opinion as to whether the Appellant currently has any residuals of the back complaints in service.  The Board therefore concludes that the evidence of record is not supportive of a finding that the Appellant has any current back disability caused by his service, including the claimed in-service back injury in 1978.

The Appellant has presented his own lay statements in support of his contention that he has experienced recurrent back pain since service.  His statements are competent evidence as to the continuity of symptoms he experienced during and after service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, given documentations of intermittent back pain in service, the Board has no reason to disbelieve the Appellant's reports of back injury during basic training and back pain in service.

However, the Board observes that the Appellant's contentions as to the nature and continuity of his back pain are inconsistent with the objective evidence of record.  Although it appears that he claims now that he has continuously experienced chronic back pain since the claimed injury in 1978, service treatment records show that he denied 'recurrent back pain' on the report of medical history on his January 1987 in-service examination.  The clinical evaluation during that examination also indicated that the Appellant's spine was normal.  Additionally, during the August 2012 VA examination, the Appellant stated that following the back injury in 1978, the back pain gradually resolved.  He also reported different time frame for the onset of his back disability on his July 2010 VA Form 21-526 (Veteran's Application for Compensation and/or Pension); he reported that his back disability began on June 16, 1981.  For these reasons, the Board finds that the Appellant's description of his back symptoms since 1978 is less than credible.

Furthermore, to the extent that the Appellant asserts that he currently has residuals from any back condition or incident in service, the Board finds that as a layman, his statements are not competent evidence on the etiology of this disorder.  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that whether the Appellant's in-service incident led to his current back pathology, degenerative disease of the lumbar spine, is not readily identifiable as it may have been caused by other factors.  The etiology issue therefore does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion in this matter.  Moreover, substantial weight is given to the opinion of the August 2012 VA examiner who is a physician.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  There is no medical evidence of record showing that the Appellant currently has residuals from an injury or incident during military service, and the Board may not accept unsupported lay speculation with regard to medical issues.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Appellant's claim for entitlement to service connection.  38 U.S.C.A. 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


